Appeal from an order of the County Court of Chemung County which denied appellant a hearing upon an order in the nature of coram nobis. Appellant’s contention is that he was not informed of his right to counsel at the time he entered a plea of guilty. He was denied a hearing coram nobis on the basis that the County Judge’s minutes indicate that he was informed of Ms right to counsel. The records, other than the Judge’s minutes, are silent as to that issue. We think an issue of fact was raised that required a trial. Doubtless, the Judge’s minutes were competent evidence but they do not appear to be a part of the official records in the case. Without a trial there is no method of reviewing the issue. Order reversed on the law and facts, and matter remitted to the County Court of Chemung County. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.